                         IN THE DISTRICT COURT OF GUAM
                               TERRITORY OF GUAM
                                CRIMINAL MINUTES
                                   SENTENCING


CASE NO.: 1:14-cr-00052                      DATE: November 14, 2018

HON. FRANCES M. TYDINGCO-GATEWOOD, Chief Judge, Presiding
Law Clerk: Andrew G. Udelsman                     Court Reporter: Veronica Flores
Courtroom Deputy: Carmen B. Santos                Hearing Times: 2:26 - 3:13; 3:29 - 3:32

APPEARANCES:
Defendant: Zhizhong Zheng                          Attorney: David J. Lujan
 ✔
  Present    Custody   Bond     ✔
                                    P.R.            Present
                                                 ✔            ✔
                                                                 Retained     FPD   CJA
U.S. Attorney: Belinda C. Alcantara            U.S. Agent: HSI SA Blu Shiroma
U.S. Probation: Jeffrey Ventura
Interpreter: Chung Harrell                     Language: Mandarin

PROCEEDINGS: SENTENCING
   [55] United States' Motion for Downward Departure granted.
   Defendant sentenced to a probation term of 2 years.
   $10,000 Fine ordered (balance of $7,200 to be paid 11/15/2018).
   Forfeiture Money Judgment granted in the amount of $4,235.00.
   Special assessment fee of $100.00 shall be paid immediately after sentencing.
   Defendant advised of appeal rights.
   Defendant to report to USCIS no later than 1/14/2019.
   Defendant shall abide by conditions of release previously imposed.


NOTES: Seated at government table: Bernice Borja, DPHSS
       Seated at defense table: James Brooks
